UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 4, 2014 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 1-32944 PPL Energy Supply, LLC (Exact name of Registrant as specified in its charter) (Delaware) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-3074920 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events On September 4, 2014, PPL Corporationand PPL Energy Supply, LLC ("PPL Energy Supply") issued a press release announcing that the Montana Public Service Commission had voted to prepare an order approving PPL Energy Supply's September 26, 2013 agreement with NorthWestern Corporation ("NorthWestern") to sell to NorthWestern 11 of PPL Energy Supply's hydro-electric generating facilities located in Montana. A copy of the press release is filed as Exhibit 99.1 to this Report. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Press Release, dated September 4, 2014, announcing a vote by the Montana Public Service Commission to prepare an order to approve PPL Energy Supply'sagreement to sell to NorthWestern 11 hydro-electric generating stations located in Montana. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Stephen K. Breininger Stephen K. Breininger Controller PPL ENERGY SUPPLY, LLC By: /s/ Stephen K. Breininger Stephen K. Breininger Controller Dated:September 5, 2014
